Citation Nr: 0611693	
Decision Date: 04/24/06    Archive Date: 05/02/06	

DOCKET NO.  03-17 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, in which the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a disability rating of 30 percent with an effective 
date of September 18, 2001.  The appellant, who had active 
service from July 1968 to February 1970, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.

In a February 2003 rating decision, the RO granted an 
increase in the appellant's disability evaluation from 
30 percent to 50 percent with an effective date of September 
18, 2001.  Subsequently, in a March 2005 Board decision, the 
appellant's claim of entitlement to an initial rating in 
excess of 50 percent for PTSD was denied; and the appellant 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).

In an October 2005 order, the Court granted a Joint Motion to 
Vacate and Remand, vacated the March 2005 Board decision, and 
remanded the case to the Board for readjudication of the 
appellant's claim.  Subsequently, the case was returned to 
the Board for further review.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to an initial evaluation in 
excess of 50 percent for PTSD discloses the need for further 
development prior to final appellate review.  In this regard, 
the record on appeal indicates that the appellant underwent a 
psychological evaluation in August 2001 during which he was 
diagnosed with PTSD and dysthymic disorder and assigned a 
Global Assessment of Functioning (GAF) score of 50.  The 
examiner indicated that the appellant's past year GAF scores 
ranged from 50 to 60; and that these scores were indicative 
of serious to moderate impairment.

The appellant was also afforded a VA examination in March 
2002, which was performed without a claims file review.  
During this examination, the appellant was noted to have a 
symptom pattern indicative of PTSD that appeared to be 
increasing in intensity.  He was described by the examiner as 
being extremely emotionally walled off, numbed and detached.  
The appellant indicated that he experienced daily intrusive 
memories of his combat experience and stress when exposed to 
stimuli that reminded him of these experiences; and also 
described nightmares that occurred 2 to 3 times per week with 
worsening frequency and intensity.  He reported avoiding 
situations that he knew would cause him difficulty; and the 
examiner indicated that this behavior led to a generalized 
social avoidance and a loss of interest in previously 
pleasurable activities.  The appellant was assigned a GAF 
score of 48 at the end of his examination; a score indicative 
of serious symptoms, including depression and past suicidal 
ideation, and serious impairment in social and occupational 
functioning.  The March 2002 VA examination was the last 
examination afforded to the appellant for his PTSD.  

During the pendency of the appeal to the Court, the appellant 
submitted a statement to the RO in which he asserted that he 
wanted to file for an increased rating of his service-
connected PTSD disability as his condition had changed. See 
May 2005 statement.  In this request, the appellant reported 
that he had not been able to gain or maintain employment due 
to his PTSD; he experienced extreme irritability and mood 
swings; and that he had been arrested twice for his outbursts 
of rage.  He also reported that he experienced thoughts of 
suicide, constant panic attacks, isolation and very low self-
esteem.  The Board observes that the claims file contains VA 
medical records dated between August 2001 and June 2002, 
January 2003 and June 2005.  While these records indicate 
that the appellant had GAF scores ranging from 51 to 55 prior 
to January 2003 (See February 2002 and January 2003 VA 
medical records), his June 2005 medical records reflect that 
his score had fallen to 45.

The appellant's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under Diagnostic Code 
9411, a 50 percent evaluation requires a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships. See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  A 70 percent 
disability rating is assigned upon a showing of occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id.  Finally, a 100 percent 
disability rating is warranted upon a showing of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name. Id. 

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the 
DSM-IV, GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A GAF score is highly probative 
as it relates directly to a veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders. See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  

As set forth above, the appellant has been diagnosed over the 
last several years with GAF scores ranging from 45 to 55.  
The Board observes that GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social and occupational functioning (e.g., no 
friends, unable to keep job).  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., friends, conflicts with peers or co-workers).  As is 
evident in this case, the appellant's most recent GAF score 
of 45 is indicative of not only serious symptoms, but that 
the appellant's symptomatology may in fact have worsened.  

In light of the appellant's May 2005 statement and the 
evidence of record indicating that his service-connected PTSD 
may have increased in severity, the Board concludes that a 
remand is in order for the appellant to be afforded a current 
VA examination to determine the current severity of the 
appellant's disability.  Although the mere passage of time 
does not necessarily require that a VA examination be 
rescheduled, where the evidence of record does not reflect 
the current state of a veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Reexamination will be requested 
whenever the VA determines that there is a need to verify 
either the continued existence or the current severity of a 
disability.  See 38 C.F.R. § 3.327(a).  Generally, 
reexaminations are required if it is likely that a disability 
has improved, if the evidence indicates that there has been a 
material change in any disability, or the current rating may 
be incorrect.  Id.  

As there is objective medical evidence, based on the most 
recent VA treatment records, that indicates there may have 
been a material change in the severity of the appellant's 
disability since he was last examined, the Board finds that a 
more recent VA examination is in order to accurately assess 
the impairment that is attributable to the appellant's PTSD.  
A remand will also allow the RO the opportunity to provide 
the appellant with appropriate VCAA notice to the appellant 
regarding the merits of his claim.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-156 (U. S. Vet. App. March 3, 
2006).  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC), in Washington, DC, and the VA will notify the 
appellant if further action on his part is required.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should provide, with respect to 
the appellant's claim of entitlement to an 
initial evaluation in excess of 50 percent 
for his PTSD, notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1) and Dingess/Hartman 
v. Nicholson, supra. 

2.  The RO should afford the appellant a VA 
examination in order to assess the current 
severity of his PTSD.  The appellant's claims 
folder must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner must annotate the 
examination report that the claims file was 
in fact made available for review in 
conjunction with the examination.  The 
examination report should include a 
description of the appellant's symptoms, 
clinical findings, and associated functional 
impairment that is attributed to his service-
connected PTSD.  If applicable, the examiner 
should identify the symptomatology and 
related functional impairment that is 
attributable to any diagnosed nonservice-
connected psychiatric disorder and 
distinguish such symptomatology from that due 
to the appellant's service-connected PTSD.  
The examiner should provide medical findings 
in terms consistent with the current criteria 
for rating mental disorders under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411-9440, should 
assign a GAF score, and explain the 
significance of that score as it pertains to 
the appellant's PTSD.  In addition, the 
examiner should express an opinion as to the 
impact of the appellant's PTSD on the 
appellant's ability to secure and maintain 
substantially gainful employment.  All 
findings should be reported in detail 
accompanied by a complete rationale.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished with 
a supplemental statement of the case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required unless the 
appellant is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  38 U.S.C. 
A. §§ 5109B, 7112 (West Supp. 2005).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



